Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-25-2020 has been entered.
Claims 1 and 16 were amended.  Claims 7-12, 17, 19 and 24 are cancelled.  New Claims 25-27 were presented.  Claims 5-6, 15, 18 and 20-23 are withdrawn. Claims 1-4, 13-14, 16, and 25-27 are examined herein.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 13-14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 requires that the orientation data comprises information indicative of an angle of operation of a portion of the handheld power tool during performance of an operation by the handheld power tool.  Claim 1 requires the controller to determine operational data based on the orientation data and the position data.  The operational data representing worked performed.   However, according to applicant’s specification, “operational data” includes data to show the total time the chainsaw 100 being used to cut trees; operational data such as the amount of work that has been done, that is the work is equal to the effect divided by time; The operational data may for example comprise20 information relating to the work done, remaining work, a map of the cleared area, a map of an area where work is still needed, the thickness of the trees that had been felled, a price estimate of the trees being felled and/or an approximation of the calorie consumption of the operator. 

The specification does not provide support for a controller that can process orientation data comprising information indicative of an angle of operation of a portion of the handheld power tool during performance of an operation by the handheld power tool,” and determine all operation data disclosed in the specification.  In other words, the 
According to applicant’s specification, operation data includes I.e., “data to show the total time the chainsaw 100 being used to cut trees; operational data such as the amount of work that has been done, that is the work is equal to the effect divided by time; The operational data may for example comprise20 information relating to the work done, remaining work, a map of the cleared area, a map of an area where work is still needed, the thickness of the trees that had been felled, a price estimate of the trees being felled and/or an approximation of the calorie consumption of the operator).   It is unclear how the controller can take the orientation data claimed (indicative of an angle of operation of a portion of the handheld power tool during performance of an operation by the handheld power tool) and determine data to show the total time the chainsaw  being used to cut trees or operational data such as the amount of work that has been done or data that comprise20s information relating to the work done, remaining work, a map of the cleared area, and a map of an area where work is still needed, or the thickness of the trees that had been felled, or a price estimate of the trees being felled or an approximation of the calorie consumption of the operator.   As such, the full scope of Claim 1, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

Claims 1-4, 7, 13-14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Namely determine operational data based on the orientation data and position data, the operational data being associated with the operation performed by the handheld power tool. 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  The standard for determining whether the specification meets the enablement requirement is whether the experimentation needed to practice the invention is undue or unreasonable?  The factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include:
The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant’s definition of the term “operational data being associated with the operation” is very broad.   The term operational data includes data to show the total time the chainsaw 100 being used to cut trees or operational data such as the amount of work that has been done or data that comprise20s information relating to the work done, remaining work, a map of the cleared area, and a map of an area where work is still needed, 
The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nature of the invention is a sensor and the specific data produced from that sensor.  In this case, the data is information indicative of an angle of operation of a portion of a hand held tool, and the position data from a position determining device.   The invention determines, using that information (angle of a power tool and the position of the power tool), additional information including data to show the total time the chainsaw being used to cut trees or operational data such as the amount of work that has been done or data that comprise20s information relating to the work done, remaining work, a map of the cleared area, and a map of an area where work is still needed, or the thickness of the trees that had been felled, or a price estimate of the trees being felled or an approximation of the calorie consumption of the operator.  However, Applicant does not provide any algorisms as to how to determine, for example, the calorie consumption of the operator by using the angle orientation of the power tool, or how the angle of the tool at a particular location arrives at the time being used to cut a log, or the price of the tree felled.  Further it is unclear how using only these to data sets, to arrive at a map of the cleared area, and a map of an area where work is still needed, or the thickness of the trees that had been felled. 
The state of the prior art;
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The state of the prior art is reflected in the cited prior art references. 
The level of one of ordinary skill;
The level of ordinary skill in the art, is a design engineer, who understands how to program sensors and controllers for their intended use.  
The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.  (MPEP 2164.03).  Here, there is predictability in that one of ordinary skill in the art understands how to use sensors for their intended use.  However, when using sensors not for their intended use, unpredictability occurs.  As an example, it is unpredictable as to how to determine the amount of calories the user uses by the angle of the too. 
The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There is zero direction provided by the inventor as to how to utilize the angle of operation of the power tool in order to arrive at all the operational data disclosed in the specification.   To take one example, Applicant does not provide any algorithms as to how to determine, for example, the calorie consumption of the operator by using the angle orientation of the power tool.  One reading the specification is left to their own as to how to figure this out.  
The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

No working samples were discussed. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The quantity of experimentation would be infinite in order to determine, for example, how to take the angle of operation of the power tool and determine work done, remaining work, a map of the cleared area, and a map of an area where work is still needed, or the thickness of the trees that had been felled, or a price estimate of the trees being felled or an approximation of the calorie consumption of the operator.
 
Based on the evidence, regarding each of the above factors, discussed above, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 13-14, and 16-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 1, “the orientation data comprises information indicative of an angle of operation of a portion of the handheld power tool during performance of an operation by the handheld power tool.”  Claim 1 requires the controller to determine operational data and the position data, the operation data being associated with the operation.  The operational data being associated with the operation.  According to applicant’s specification, “operational data” includes data to show the total time the chainsaw 100 being used to cut trees; operational data such as the amount of work that has been done, that is the work is equal to the effect divided by time; The operational data may for example comprise20 information relating to the work done, remaining work, a map of the cleared area, a map of an area where work is still needed, the thickness of the trees that had been felled, a price estimate of the trees being felled and/or an approximation of the calorie consumption of the operator.   Here, Applicant appears to be limiting the definition of operation data in the spec., to operation data being associated with the 
The Examiner notes that the orientation data is limited to the angle of operation of the handheld power tool during performance of an operation by the hand held power tool.  And the position data is the position of the device.  The Examiner notes that Applicant is using a specific definition for the orientation data and position data, but a generic definition for the operational data.  It unclear how the controller can be configured to receive the specific data “information indicative of an angle of operation of a portion of the handheld power tool during performance of an operation by the handheld power tool”  combined with position data to arrive at the specific data to determine “data to show the total time the chainsaw being used to cut trees; operational data such as the amount of work that has been done, that is the work is equal to the effect divided by time; The operational data may for example comprise20 information relating to the work done, remaining work, a map of the cleared area, a map of an area where work is still needed, the thickness of the trees that had been felled, a price estimate of the trees being felled and/or an approximation of the calorie consumption of the operator, as all this data fall under operational data.   It is unclear how the controller can take the orientation data claimed (indicative of an angle of operation of a portion of the handheld power tool during performance of an operation by the handheld power tool) with the position of the tool  and determine data to show the total time the chainsaw being used to cut trees or operational data such as the amount of work that has been done or data that comprise20s information relating to the work done, remaining work, a map of the cleared area, and a map of an area where work is still needed, or the 
In re Claim 25, In re Claim 1, “the orientation data comprises information indicative of an angle of operation of a working assembly of the handheld power tool during performance of an operation by the handheld power tool.”  Claim 25 requires the controller to determine operational data and the position data, the operation data being associated with the operation.  The operational data being associated with the operation.  According to applicant’s specification, “operational data” includes data to show the total time the chainsaw 100 being used to cut trees; operational data such as the amount of work that has been done, that is the work is equal to the effect divided by time; The operational data may for example comprise20 information relating to the work done, remaining work, a map of the cleared area, a map of an area where work is still needed, the thickness of the trees that had been felled, a price estimate of the trees being felled and/or an approximation of the calorie consumption of the operator.   Here, Applicant appears to be limiting the definition of operation data in the spec., to operation data being associated with the operation.   It is unclear how “being associated with the operation” limits the definition in Applicant’s specification. 
In re Claim 25, “and determine, based on the operational data, that the operation performed by the handheld power tool is one of a process of operations that have been performed by the handheld power tool indicative of felling a tree,” is indefinite.  It is unclear what a process of operations is.  The Examiner notes that this term was not defined in Applicant’s specification.  As such, it is unclear what is or is not a process of operations. 
In re Claim 26, “wherein the RPM of the working assembly of the handheld power tool during performance of the operation indicates a decrease in RPM while the handheld power tool is at a constant power usage during performance of the operation,” is indefinite.  It is unclear what is being claimed.  It is unclear how an RPM can indicate a decrees?   What is doing the indicating?  Is Applicant claiming a specific condition of the chain saw during use?  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13 and 16 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0251330 to Gerold in view of US 2012/0036725 to Osborne. 

In re Claim 1, Gerold teaches a handheld power tool (see Para. 0004 teaching a chain saw) comprising an orientation sensor (see Para. 0029 teaching a sensing element 20, see also the list of sensors in Para. 0029, including a position sensor), the handheld power tool being operatively connected to a controller (see Figs. 1-2, #50; see 
receive orientation data (called “measurement data”) from the orientation sensor (see Para. 0029 and 0030 – teaching a position sensor; see Para. 0029 teaching numerous sensors for creating measurement data, including position sensors, for detecting the position or angle of the trigger) during performance of an operation by the handheld power tool; and 
receive positional data from the position determining device (see Para. 0032), the position data indicated a position of the hand held power tool during performance of the operation by the hand held power tool (see Para. 0032 – 0034, teaching the controller receiving position data); and
determine operational data based on the orientation data and the position data (see Para. 0034 teaching stored measurement data and power tool data can be linked to time data; see also para. 0035 teaching position data and time data are put together with measurement data and power tool data – the examine notes that measurement data includes the data from sensing element #20; see also Para. 0035 teaching linking data from the GPS module), the operational data being associated with the operation   performed by the handheld power tool (the time data was interpreted as work performed using the handheld power tool data; see Para. 0029-30 and 0034-35, teaching using the data from the sensor and combining it with the data of a timer and a gps to create operational data – the examiner notes that Applicant’s specification states : This information may be stored as an operational data to show the total time the chainsaw 100 being used to cut trees).

It is unclear if Gerold teaches wherein the orientation data comprises information indicative of an angle of operation of a portion of the handheld power tool. 

However, Osborne teaches that it is old and well known to provide a gyroscope in a power tool (a chain saw) to provide orientation data comprises information indicative of an angle of operation of a portion of the handheld power tool (see Para. 0029, teaching that gyroscopes may be used to detect roll, pitch, yaw, or rotational velocity about an axis of the chainsaw).  

In the same field of invention, power tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize a gyroscope of Osborne as the orientation sensor in Gerold.  Doing so is combining prior art elements (the gyroscope of Osborne) according to known methods to yield predictable results (see MPEP 2143, I, A) and/or a simple substitution of one known element (one type of sensor used in a power tool) for another known element (a second known type of sensor used in a power tool, i.e., the gyroscope of Osborne) to obtain predictable results (data for used in a power tool) (see MPEP 2143, I, B).  

Here, the use of a gyroscope sensor, taught by Osborne, in the device of Gerold would provide data or information on the position of the tool, in order to determine how the tool is being used, and can even be used to collect data on the number of kickback events and could stop the chain saw (see e.g., Para. 0030 of Osborne). 

In re Claim 4, Gerold in view of Osborne, for the reasons above in re Claim 1, teaches wherein the controller (see Gerold, Fig. 1, #50) is arranged in the handheld power tool (see Gerold, Fig. 1).

In re Claim 13, Gerold in view of Osborne, for the reasons above in re Claim 1, teaches wherein the handheld power tool is a chainsaw (see Gerold, Para. 0004).  

In re Claim 16, Gerold teaches a method for a controller operatively connected to a handheld power tool (see Gerold, para. 0004 teaching a chain saw), the handlheld power tools comprising 
an orientation sensor (see Gerold, Para. 0029, #20), the method comprising:
Amdt. Dated: September 27, 2018receiving orientation data (“measurement data”) from the at least one orientation sensor (see Gerold, #20; see also Para. 0029 and 30); and   
receive positional data from the position determining device (see Gerold, Para. 0032), the position data indicated a position of the hand held power tool during performance of the operation by the hand held power tool (see Gerold, Para. 0032 – 0034, teaching the controller receiving position data); and
determining operational data based on the orientation data  and the position data (see Para. 0034 teaching stored measurement data and power tool data can be linked to time data; see also para. 0035 teaching position data and time data are put together with measurement data and power tool data – the examine notes that measurement data includes the data from sensing element #20; see also Para. 0035 teaching linking  This information may be stored as an operational data to show the total time the chainsaw 100 being used to cut trees).

It is unclear if Gerold teaches wherein the orientation data comprises information indicative of an angle of operation of a portion of the handheld power tool during performance of an operation by the handheld power tools

However, Osborne teaches that it is old and well known to provide a gyroscope in a power tool (a chain saw) to provide orientation data comprises information indicative of an angle of operation of a portion of the handheld power tool (see Para. 0029, teaching that gyroscopes may be used to detect roll, pitch, yaw, or rotational velocity about an axis of the chainsaw).  

In the same field of invention, power tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize a gyroscope of Osborne as the orientation sensor in Gerold.  Doing so is combining prior art elements (the gyroscope of Osborne) according to known methods to yield predictable results (see MPEP 2143, I, A) and/or a simple substitution of one known element (one type of 

Here, the use of a gyroscope sensor, taught by Osborne, in the device of Gerold would provide data or information on the position of the tool, in order to determine how the tool is being used, and can even be used to collect data on the number of kickback events and could stop the chain saw (see e.g., Para. 0030 of Osborne). 


Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0251330 to Gerold in view of US 2012/0036725 to Osborne and further in view of US 2015/0135306 to Winkler. 

In re Claim 2, Gerold in view of Osborne, for the reasons above in re Claim 1, does not teach wherein the controller is arranged in a mobile terminal being in wireless communication with the handheld power tool.

However, Winkler teaches that it is old and well known to provide a controller arraigned in a mobile terminal being in wireless communication with a handheld power tool (see Winkler, Fig. 1, #18a and Para. 0028 teaching that 18a is a portable data processing system #22a/26a having a touch screen used as an input device). 

In the same field of invention (wireless connections to power tools), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to 

In re Claim 3, Gerold in view of Osborne and Winkler, for the reasons above in re Claim 2, teaches wherein the orientation data is transmitted from the handheld power tool to the mobile terminal through a wireless communication interface arranged in the handheld power tool (see Gerold Para. 0031 and Winkler Para. 0028 teaching a wireless interface between the tool and the smart phone).

In re Claim 14, Gerold in view of Osborne, for the reasons above in re Claim 1, does not teach wherein the controller is comprised in a mobile telephone. 
However, Winkler teaches that it is and well known to control and tool by a mobile telephones (see Winkler, Fig. 1, #18a and Para. 0028 teaching that 18a is a portable data processing system #22a/26a having a touch screen used as an input device). 

In the same field of invention (wireless connections to power tools), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to process the data from the sensors in a controller on a mobile telephone, as taught by Winkler.  Doing so would allow the user to update the software for processing the data . 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0251330 to Gerold in view of US 2012/0036725 to Osborne, and further in view of US 2010/0257743 to George. 

In re Claim 25, George teaches a handheld power tool comprising: 
an orientation sensor (see Para. 0029 teaching a sensing element 20, see also the list of sensors in Para. 0029, including a position sensor); and 
wherein the handheld power tool is operatively connected to a controller (see Gerold, Figs. 1-2, #50; see also Para. 0034) and a position determining device (see Gerold, Para. 0032, position determining device 40), wherein the controller is configured to: 
receive orientation data (called “measurement data”) from the orientation sensor (see Para. 0029 and 0030 – teaching a position sensor; see Para. 0029 teaching numerous sensors for creating measurement data, including position sensors, for detecting the position or angle of the trigger); 
receive position data from the position determining device (see Para. 0032), the position data indicating a position of the handheld power tool during performance of the operation by the handheld power tool (see Para. 0032 – 0034, teaching the controller receiving position data); 
 This information may be stored as an operational data to show the total time the chainsaw 100 being used to cut trees). 

Gerold does not teach a power unit sensor configured to generate power unit sensor data indicating a number of revolutions of a working assembly of the handheld power tool; 
wherein the orientation data comprises information indicative of an angle of operation of a working assembly of the handheld power tool during performance of an operation by the handheld power tool;
receive the power unit sensor data and determine a revolutions per minute (RPM) of the working assembly of the handheld power tool during performance of the operation; the RPM of the working assembly of the handheld power tool during performance of the operation; and 


However, Osborne teaches that it is old and well known to provide a gyroscope in a power tool (a chain saw) to provide orientation data comprises information indicative of an angle of operation of a portion of the handheld power tool (see Para. 0029, teaching that gyroscopes may be used to detect roll, pitch, yaw, or rotational velocity about an axis of the chainsaw).  

In the same field of invention, power tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize a gyroscope of Osborne as the orientation sensor in Gerold.  Doing so is combining prior art elements (the gyroscope of Osborne) according to known methods to yield predictable results (see MPEP 2143, I, A) and/or a simple substitution of one known element (one type of sensor used in a power tool) for another known element (a second known type of sensor used in a power tool, i.e., the gyroscope of Osborne) to obtain predictable results (data for used in a power tool) (see MPEP 2143, I, B).  

Here, the use of a gyroscope sensor, taught by Osborne, in the device of Gerold would provide data or information on the position of the tool, in order to determine how the tool is being used, and can even be used to collect data on the number of kickback events and could stop the chain saw (see e.g., Para. 0030 of Osborne). 

Further, George teaches that it is old and well known to provide a power unit sensor (see George, Para. 0015; 0043; 0048; 0058 teaching sensors to determine the RPM device) configured to generate power unit sensor data indicating a number of revolutions of a working assembly of the handheld power tool; receive the power unit sensor data and determine a revolutions per minute (see George, Para. 0015; 0043; 0048; 0058) of the working assembly of the handheld power tool during performance of the operation; the RPM of the working assembly of the handheld power tool during performance of the operation (The RPM of the saw).

In the same field of invention, sensors / data for power tools, it would have been obvious of one of ordinary skill in the art, at the earliest effective filing date, to add the sensor to measure the rpm of the tool, as taught by George.  Doing so would provide for determining loss of control of the chain saw (see George Para. 0006-0007).  Such a sensor would determine when the chainsaw completes the cut, as taught by George Para. 0006. 

Such a device would provide for a tool that determines, based on the operational data, that the operation performed by the handheld power tool is one of a process of operations that have been performed by the handheld power tool indicative of felling a tree.(see e.g., George. Para. 0006-7; and Gerold Para. 0005 and 0035)



In re Claim 27, Gerold in view of Osborne, and George, for the reasons above in re Claim 25, teaches wherein the controller is further configured to determine the operational data based on a relationship of the RPM of the working assembly of the handheld power tool during performance of the operation with respect to one or more RPM thresholds (see George Para. 0015 teaching deactivating the chainsaw based on threshold acceleration, i.e., an RPM threshold).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re the 35 USC 112(a) rejection, applicant argues that the specification makes clear that a variety of different type of operational data may be formed. Applicant argues that the term “operational data” in the claims does not require that all “operational data that is disclosed in the specification” must be considered.  The Examiner asks how to 
In re 35 USC 112 A, undue experimentation is required because applicant is claiming a process or processer that appears to determine the user’s calorie use based on the orientation of a chain saw.  As such, multiple experiments would have to be done in order to determine if there is such an algorithm that would determine how the angle of the chain saw would affect the calorie consumption of the user. 
Applicant argues that the claims are sufficiently definite because the input data is sufficiently definite, therefore the operational data is limited by the orientation data. The Examiner disagrees.  Applicant has provided a special definition for operational data. This definition includes all of the data listed in the specification.  It is unclear how the processor can configure all of the operational data disclosed in the specification by use of orientation data indicated of an angle of operation of a portion.  As noted above, which of the operational data is applicant disavowing?  It is up to the individual reader of the claim to determine which operational data is not being claimed.  
Applicant argues that Gerold does not teach using orientation data and positional data to determine operational data.  The Examiner disagrees.  As noted above Gerold teaches a sensing element #20 and a position determining device #40.  Further there is a controller #50 that takes the data from both of those elements and processes that 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724